91 F.3d 169
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gary C. Tucker BEY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 96-5074.
United States Court of Appeals, Federal Circuit.
June 6, 1996.

Before MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
ORDER
MAYER, Circuit Judge.


1
On April 26, 1996, this court ordered Gary C. Tucker Bey to respond within 30 days to the issue whether his notice of appeal was timely.  We treat Bey's submission entitled "Motion of Petition for En-Banc" as his response.


2
On December 20, 1995, the Court of Federal Claims entered judgment in Bey's case.  On March 1, 1996, 72 days after the entry of judgment by the Court of Federal Claims, Bey filed his notice of appeal.  An appeal from the Court of Federal Claims must be filed within 60 days after the date of entry of the judgment.  28 U.S.C. § 2522;  Fed.R.App.P. 4(a)(1), (c).  Bey acknowledges that his notice of appeal was untimely, but states that the notice was late because he did not have funds for writing materials and postage and he lacked sufficient "guidance and experience" to be aware of the procedural requirements.  However, a court of appeals may not enlarge the time for filing a notice of appeal.  We have no authority to waive this statutorily imposed requirement.  Placeway Constr.  Corp. v. United States, 713 F.2d 726, 728 (Fed.Cir.1983).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Bey's appeal is dismissed.


5
(2) Each side shall bear its own costs.